212 S.W.3d 171 (2007)
John WATKINS, Appellant,
v.
TREASURER OF the STATE Of Missouri, Custodian of the Second Injury Fund, Respondent.
No. ED 87647.
Missouri Court of Appeals, Eastern District, Division Four.
January 23, 2007.
Edward A. Gilkerson, Timothy A. Byrd, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Carol L. Barnard, Toni L. Piechocki Camp, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
John Watkins ("Claimant") appeals the final award issued by the Labor and Industrial Relations Commission ("Commission"). Finding Claimant was not permanently and totally disabled, we affirm the decision of the Commission. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).